ORDER

PER CURIAM:
Johnnie J. Williams appeals his conviction following a jury trial for felony driving while suspended in violation of Section 802.321, RSMo Cum.Supp.2011. In his *236sole point on appeal, Williams claims that the trial court plainly erred in admitting copies of his driving records from the Missouri Department of Revenue because, (1) they contained hearsay, including results of blood alcohol tests, and (2) Williams was prejudiced because no other evidence proved that his license was suspended or that the suspension that the Department of Revenue sent notice of was valid, both of which Williams contested. Because a published opinion would have no prece-dential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).